Citation Nr: 1444461	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  08-25 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to a permanent 100 percent evaluation for Grave's Disease.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from August 2001 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for Grave's Disease and assigned a 100 percent rating.  This case has been transferred to the RO in Cleveland, Ohio.  In July 2013, the Board remanded this case.

The issue of whether there was clear and unmistakable error (CUE) in an October 2006 rating decision which did not separately assign a rating for service-connected depression, associated with Grave's disease, has been raised by the representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

 Diseases and injuries of long standing which are actually totally incapacitating will be regarded as permanently and totally disabling when the probability of permanent improvement under treatment is remote.  38 C.F.R. § 3.340 (2013).  Permanence of a total disability will be taken to exist when such impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 3.340(b).  Once permanence is established, a Veteran need not undergo further VA examinations in order to retain his total disability rating for the permanent disability.  38 C.F.R. § 3.327(b)(2)(iii).  

In this case, the Veteran's representative indicates that the Veteran was scheduled for a VA examination in June 2013 for his Grave's disease.  There is no record of this examination.  Further, the last VA examination was conducted in June 2008.  On remand, the June 2013 examination should be associated with the record.  If it was not conducted or if it did not address the issue of whether the Veteran's Grave's disease's total disability is permanent, another VA examination should be scheduled.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record the June 2013 VA examination.  If it was not conducted or if it did not address the issue of whether the Veteran's Grave's disease's total disability is permanent, another VA examination should be scheduled.  The examiner should render an opinion as to whether the Veteran's service-connected Grave's disease's total disability is reasonably certain to continue throughout the life of the Veteran such that a permanence of the total disability can be taken to exist. In rendering the opinion, the age of the Veteran may be considered in determining permanence. 

A complete rationale for any opinion expressed and conclusion reached should be set forth.  

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

